Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 5/16/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1, 6, 9, 16 and 19 are currently amended. New claims 21-44 are added. No new matter is added. No claim is cancelled. Applicant has filed terminal disclaimer to overcome  35USC nonstatutory double patenting rejection. Examiner respectfully withdraws the rejection.

Allowable Subject Matter
3.	Claims 1-44 are allowed.
 Following is Examiner's statement of reason for allowance.

4.	Independent claim 1, 11, 21, 27, 33 and 39 are allowable because prior art fails 
to teach or suggest, either alone or in combination, determining, by a computing device and based on a correlation between two or more terms in one or more natural language inputs, a characteristic associated with the two or more terms; determining, based on the characteristic associated with the two or more terms, a mood state associated with the one or more natural language inputs; determining, based on the mood state, a content service; and causing output of the content service.
5.	Claims 2-10 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method of claim 1.
6.	Claims 12-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 11 as the method of claim 11.
7. 	Claims 22-26 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 21 as the apparatus of claim 21.
8.	Claims 28-32 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 27 as the apparatus of claim 27.
9.	Claims 34-38 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 33 as the non-transitory computer readable medium of claim 33.
10.	Claims 40-44 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 39 as the non-transitory computer readable medium of claim 39.
11.	The closet prior art of Mahesh Krishnamoorthy (US 2016/0063998) in view of Gaurav Kamdar (US 2014/0046660) and in further view of Wilson Harron (US 2015/0195621) in further view of Richard Skelton (US 2013/0103628) and in further view of  Mudar Yaghi (US2015/0003595) teaches method and system for word prediction but further fails to teach determining, by a computing device and based on a correlation between two or more terms in one or more natural language inputs, a characteristic associated with the two or more terms; determining, based on the characteristic associated with the two or more terms, a mood state associated with the one or more natural language inputs; determining, based on the mood state, a content service; and causing output of the content service.
12.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677